       Case 8-20-08081-las       Doc 20      Filed 08/18/20     Entered 08/18/20 21:07:16




                                 GULKOWITZ BERGER LLP
                                        544 Oak Drive
                                   Far Rockaway, NY 11691
                                        212-208-0006

                                                                                    August 18, 2020
VIA ECF
Hon. Louis A. Scarcella
United States Bankruptcy Court
Eastern District of New York
Alfonse M. D'Amato Federal Courthouse
290 Federal Plaza
Central Islip, New York 11722

      Re: Case #8-20-08081-las – Ram Distribution Group LLC v. Joseph Gunnar & Co. LLC

Dear Judge Scarcella:

         I write on behalf of the parties to the above-referenced adversary proceeding to respectfully
request an adjournment of the initial pretrial conference and time to submit the joint letter required
by the Court. As the Defendant has filed a motion to dismiss and Plaintiff’s time to respond or to
file an amended complaint is due on or before September 4, 2020, the parties request that the dates
for these matters be accordingly adjourned.
                                        Respectfully,
                                        /s/ Shaya M. Berger
                                        Shaya M. Berger




cc:     David Buffa, Esq. (via email)
